DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 9/19/2022 for application 17453525.  Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shroud ring disposed between the combustion liner and the transition liner (claim 5), and the liner section… curling… around the shroud ring (claims 5 & 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 11-12, & 20 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “one of the first and second walls” (5th to last line through 4th to last line) is believed to be in error for - - one of the first wall or the second wall - -.
The recitation “the other of the first and second walls” (last two lines) is believed to be in error for - - the other of the first wall or the second wall - -.
		Regarding Claim 2:
The recitation “a shroud rind” (l. 3) is believed to be in error for - - a shroud ring - -.
The recitation “which combustion” (l. 4) is believed to be in error for - - which the combustion - -.
		Regarding Claim 11:
The recitation “direct the combustion gases” (l. 11) is believed to be in error for - - direct combustion gases - -.
The recitation “one of the first and second walls” (5th to last line through 4th to last line) is believed to be in error for - - one of the first wall or the second wall - -.
The recitation “the other of the first and second walls” (last two lines) is believed to be in error for - - the other of the first wall or the second wall - -.
		Regarding Claim 12:
The recitation “the shroud rind” (l. 3) is believed to be in error for - - the shroud ring - -.
The recitation “which combustion” (l. 4) is believed to be in error for - - which the combustion - -.
		Regarding Claim 20:
The recitation “one of the first and second walls” (4th to last line through 3rd to last line) is believed to be in error for - - one of the first wall or the second wall - -.
The recitation “the other of the first and second walls” (last two lines) is believed to be in error for - - the other of the first wall or the second wall - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claims 1, 11, & 20, the newly-recited limitations “in the unheated state, the head is always biased to a cold position” and “in the heated state, the head is always moved from the cold position” do not find support in the originally-filed application.  The recited “heated” and “unheated” states are not expressly disclosed or defined, so the heated state could be at any temperature during operation or any range of temperatures during operation and the unheated state could be any temperature or range of temperatures outside the scope of the “heated state” (i.e. during starting, at low load, or when the turbomachine isn’t operating at all).  Without guidance from the specification concerning the intended temperature range(s) of these two recited states, the scope of the claim includes the unheated state encompassing non-operation all the way to some temperature during operation while the heated state encompasses the temperature range beyond that.  This would require the head to “snap” between the two states at some temperature such that in one state it is “always” static in the cold position and in the other state it is “always” moving away from the cold position.  There is no disclosure concerning a specific point at which the head is no longer “always” biased to the cold position and is now “always” moving away from the cold position.  In fact, the originally-filed disclosure nowhere mentions the term “always.”  Certainly, in accordance with Applicant’s original disclosure, when the turbomachine is not operating there will be a state in which the head will be biased to the cold position and when the turbomachine is operating there will be another state in which the head is biased away from the cold position.  There is no definable singular point in operation, however, at which the head “snaps” from one state to the other such that it is “always” either in one position or “always” moving toward another position.  Even when it is moving away from the cold position, uneven heating and cooling could cause the head to “wobble” a bit in its travel away from the cold position such that it may not be moving at one instant or may even move slightly toward the cold position in another instant.  The foregoing is therefore found to be new matter.   
Regarding Dependent Claim 5, the recitation “a shroud ring disposed between the combustion liner and the transition liner” (l. 2) finds no support in the originally-filed application.  The shroud ring 68 is positioned in contact with each of the transition liner 70 and the shroud 67.  There is no written support or drawing support for the shroud ring 68 being positioned between the combustion liner 60 and the transition liner 70.  The foregoing is thus found to be new matter.
Further regarding Dependent Claim 5, the recitation “a liner section… curling… around the shroud ring” finds no support in the originally-filed application.  The originally-filed disclosure provides that the liner section curls around an edge of the shroud ring (see Fig. 6 and para. [0031]).  The foregoing is thus found to be new matter.
Regarding Dependent Claim 15, the recitation “a liner section… curling… around the shroud ring” finds no support in the originally-filed application.  The originally-filed disclosure provides that the liner section curls around an edge of the shroud ring (see Fig. 6 and para. [0031]).  The foregoing is thus found to be new matter.
Dependent Claims 2-4, 6-10, & 12-14, & 16-19 are rejected under 35 U.S.C. 112(a) for their dependence from claims 1 & 11.
 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1, 11, & 20, the newly-recited limitations “in the unheated state, the head is always biased to a cold position” and “in the heated state, the head is always moved from the cold position” is vague and indefinite.  The recited “heated” and “unheated” states are not expressly disclosed or defined, so it is unclear whether the heated state is when the temperature during operation is a single value or whether the heated state encompasses a range of temperatures during operation.  Also, it is unclear whether the unheated state is at a particular temperature or range of temperatures outside the scope of the “heated state” (i.e. during starting, at low load, or when the turbomachine isn’t operating at all).  The specification provides no guidance on determining these two recited states or their bounds.  If the two states encompass different contiguous ranges of temperatures, the head would be required to “snap” between the two states such that in one state it is “always” static in the cold position and in the other state it is “always” moving away from the cold position.  Even if the two states are not two contiguous ranges of temperatures but instead defined by two distinct operational temperatures, when the head is moving away from the cold position, uneven heating and cooling could cause the head to “wobble” a bit in its travel away from the cold position such that it may not be moving at one instant or may even move slightly toward the cold position in another instant.
Further regarding Independent Claims 1 & 11, the newly-recited limitation “regardless of where the combustion liner and the transition liner stand within a relative minimum-maximum build tolerance range” is vague and indefinite because the “minimum-maximum build tolerance range is not defined and it is unclear what this conveys to the recited structure.  It is additionally unclear what is “relative” about the minimum-maximum build tolerance range and Applicant’s specification provides no guidance on how to determine this range “relative” to anything else.  Additionally, the foregoing appears to state that the actual tolerance is not relevant and it is not clear that the claim requires it to be “within” the range at all (the term “regardless” means “without regard to” and thus is an instruction to ignore “where the combustion liner and the transition liner stand within a relative minimum-maximum build tolerance range” and thus it is also unclear whether this is an instruction to ignore whether the combustion liner and the transition liner stand within the tolerance range at all).  It is also unclear whether it is even possible for the combustion liner and the transition liner, in an assembled turbomachine, to not be within the relative minimum-maximum build tolerance range (if it is assembled, it stands to reason that the parts likely meet their required tolerances).
Regarding Dependent Claim 5, the recitation “the cavity” (l. 5) is vague and indefinite because it is unclear whether this is the cavity recited in claim 1 or the cavity recited in claim 5, or whether the two cavities are different or identical.
Regarding Dependent Claim 9, the recitation “the combustor” lacks antecedent basis in the claims and is vague and indefinite because it is unclear what structure from claim 1 is required to be part of the claimed “combustor” or whether the “combustor” requires other structure that is not claimed.
Regarding Dependent Claim 15, the recitation “the cavity” (l. 6) is vague and indefinite because it is unclear whether this is the cavity recited in claim 11 or the cavity recited in claim 15, or whether the two cavities are different or identical.
Regarding Dependent Claim 18, the recitation “the combustor” (l. 3) lacks antecedent basis in the claims and is vague and indefinite because it is unclear what structure from claim 1 is required to be part of the claimed “combustor” or whether the “combustor” requires other structure that is not claimed.
Dependent Claims 2-4, 6-8, 10, 12-14, 16-17, & 19 are rejected under 35 U.S.C. 112(b) for their dependence from claims rejected under 35 U.S.C. 112(b) herein above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood 4195476.
	Regarding Independent Claim 1, Wood teaches a turbomachine (Fig. 1) comprising: 
a combustion liner (38) defining a combustion chamber (72) configured to receive air for combustion (from 24), the combustion liner terminating in a seal ring (downstream portion of 38, from downstream portion of 36 to end of 93) that extends from the combustion liner to a terminal end (end of 93), the combustion liner including a head (93) at the terminal end, the head having a first surface and a second sealing surface (radially outer and inner surfaces, respectively); 
a transition liner (upstream portion of 74 ahead of the vane) configured to direct combustion gases generated in the combustion chamber, the transition liner having a first wall extending on a first side of the head (wall facing radially outer surface of 93 within slot 96) and facing the first sealing surface, a second wall extending on a second side of the head (wall facing radially inner surface of 93 within slot 96) and facing the second sealing surface, and a third wall (wall facing radially extending surface within slot 96) extending between the first and second walls adjacent the terminal end, the first, second and third walls forming a cavity (slot 96) with an open end (through which 93 passes), wherein the seal ring extends through the open end and the head is disposed in the cavity (93 is within 96),
wherein the combustion liner and the transition liner are configured to experience an unheated state and a heated state (both states are inherent, whether the states represent a range of temperatures or the states represent single respective temperatures),
wherein in the unheated state, the head is always biased to a cold position toward one of the first and second walls regardless of where the combustion liner and the transition liner stand within a relative minimum-maximum build tolerance range (the head is biased toward the radially inward second wall),
wherein in the heated state, the head is always moved from the cold position toward the other of the first and second walls (thermal expansion is not one-dimensional, it is a three-dimensional process, thus when 93 expands, the surface of 93 will move toward the second surface to some extent; Col. 3, ll. 64-65).
	Regarding Dependent Claim 2, Wood further teaches a shroud (portion of 74 radially outward from vane and extending from the midpoint of the vane to a location aft of the vane) configured to receive the combustion gases from the transition liner (see Fig. 2); and a shroud ring disposed between the shroud and the transition liner (portion of 74 disposed upstream from the shroud just discussed and downstream from the transition liner discussed for claim 1 above), the shroud ring defining an annular nozzle through which combustion gases are channeled (see Fig. 2).
Regarding Dependent Claim 4, Wood further teaches the first sealing surface and the second sealing surface are each machined to provide circularity (the first and second surfaces discussed for claim 1 are produced by some process that is not specifically taught by Wood, but the surfaces are certainly intentionally produced to create the profile shown in Fig. 2, which is circular).  The process of making the first sealing surface and the second sealing surface does not impart patentability to the surfaces themselves, as the process would not produce a structure that is distinct from that taught by Wood.
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
While Wood does not specifically teach the process of making the surfaces, the claimed surfaces do not differ in any structural way from Wood’s surfaces.  Thus Wood anticipates claim 4.
Regarding Dependent Claim 6, Wood further teaches the transition liner comprises an inner transition liner (radially outer portion of 74 is an “inner transition liner” given that it is positioned radially inward from 38) that includes the first wall (as discussed for claim 1 above) and includes a liner section extending from the first wall (portion extending from 100 to remainder of 74), wherein the liner section is configured to be exposed directly to both the combustion gases and to the air (combustion gases on combustor side, air on side between 96 and 38).
Regarding Dependent Claim 7, Wood further teaches a pressurized air plenum (25) is defined adjacent the seal assembly (see Fig. 1), the pressurized air plenum configured to receive the air (from 24). 
	Regarding Dependent Claim 9, Wood further teaches the combustion liner includes a combustor curl section (36); the combustor comprises a reverse flow combustor (see Fig. 1); and the seal ring extends from the combustor curl section (seal ring discussed for claim 1 above extends from 36).
	Regarding Dependent Claim 10, Wood further teaches the transition liner is configured so that the head is insertable through the open end during assembly (93 is inserted through open end of slot 96 during assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 14, 16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Davenport 20150052900.
	Regarding Independent Claim 11, Wood teaches a turbomachine (Fig. 1) comprising: 
a compressor (24) configured to generate compressed air; 
a combustion chamber (72) configured to receive the compressed air from the compressor for combustion, the combustion chamber defined by a combustion liner (38) terminating in a seal ring (downstream portion of 38, from downstream portion of 36 to end of 93) that extends from the combustion liner to a terminal end (end of 93), the combustion liner having a first thickness (thickness of portion of 93 outside of slot 96) and the seal ring having a head (portion of 93 from just outside of 96 to the end of 93 within 96) having a second thickness (thickness of portion 93 inside of slot 96); 
a combustor casing (26) surrounding the combustion chamber and defining an air plenum (25) around the combustion chamber that is configured to receive the compressed air (from 24); 
a transition liner (upstream portion of 74 ahead of the vane) configured to direct the combustion gases generated in the combustion chamber, the transition liner having a first wall extending on a first side of the head (wall facing radially outer surface of 93 within slot 96), a second wall extending on a second side of the head (wall facing radially inner surface of 93 within slot 96), and a third wall extending between the first and second walls adjacent the terminal end (wall facing radially extending surface within slot 96), the first, second and third walls forming a cavity (96) with an open end (through which 93 passes), wherein the seal ring extends through the open end and the head nests in the cavity (see Fig. 2); and 
wherein the transition liner and the seal ring comprise a seal assembly (the transition liner and seal ring discussed above form a seal assembly) that is exposed on one side to the compressed air (via 24) and that is exposed on another side to the combustion gases (from 72),
wherein the combustion liner and the transition liner are configured to experience an unheated state and a heated state (both states are inherent, whether the states represent a range of temperatures or the states represent single respective temperatures),
wherein in the unheated state, the head is always biased to a cold position toward one of the first and second walls regardless of where the combustion liner and the transition liner stand within a relative minimum-maximum build tolerance range (the head is biased toward the radially inward second wall),
wherein in the heated state, the head is always moved from the cold position toward the other of the first and second walls (thermal expansion is not one-dimensional, it is a three-dimensional process, thus when 93 expands, the surface of 93 will move toward the second surface to some extent; Col. 3, ll. 64-65).
Wood fails to teach the head is enlarged such that the second thickness is greater than the first thickness.
Davenport teaches a combustor of similar design to that of Wood’s (reverse flow combustor, see Fig. 2), with a liner (24) and transition liner (portion of shroud at first stage nozzle at the exit of the combustor, not specifically labeled), wherein a seal ring extends from the liner into a cavity formed by three walls of the transition liner (see Fig. 1: Annotated Fig. 2 from Davenport below), wherein the seal ring has an enlarged head such that the second thickness is greater than the first thickness (see annotated 1st thickness and annotated 2nd thickness).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood’s turbomachine such that the head is enlarged such that the second thickness is greater than the first thickness, as taught by Davenport, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Wood’s seal ring head with uniform thickness vs the claimed seal ring head which is enlarged with a second thickness greater than a first thickness), b) the substituted components and their functions were known in the art (Wood’s seal ring head and the claimed seal ring head, taught by Davenport, were both known as being useful for forming a seal at a combustor/nozzle interface), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Wood’s seal ring head or Davenport’s seal ring head could have been used to predictably provide a seal at the combustor/nozzle interface).  See MPEP 2143 I(B).


    PNG
    media_image1.png
    182
    264
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 2 from Davenport
	Regarding Dependent Claim 12, Wood in view of Davenport teaches the invention as claimed and as discussed above for claim 11, and Wood further teaches a shroud (portion of 74 radially outward from vane and extending from the midpoint of the vane to a location aft of the vane) configured to receive the combustion gases from the transition liner (see Fig. 2); and a shroud ring disposed between the shroud and the transition liner (portion of 74 disposed upstream from the shroud just discussed and downstream from the transition liner discussed for claim 1 above), the shroud ring defining an annular nozzle through which combustion gases are channeled (see Fig. 2).  It is noted that while the shape of Wood’s seal ring head is changed in claim 11, the overall structure of the interface of Wood’s seal assembly is preserved, including the respective gaps shown in Wood’s figures which permit some radial/axial movement.
	Regarding Dependent Claim 14, Wood in view of Davenport teaches the invention as claimed and as discussed above for claim 11, and Wood further teaches the first side and the second side are each machined to provide circularity to the head (the first and second sides discussed for claim 11 are produced by some process that is not specifically taught by Wood, but the sides are certainly intentionally produced to create the profile shown in Fig. 2, which is circular).  The process of making the first side and the second side does not impart patentability to the sides themselves, as the process would not produce a structure that is distinct from that taught by Wood.
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
While Wood in view of Davenport does not specifically teach the process of making the sides, the claimed sides do not differ in any structural way from Wood in view of Davenport’s surfaces.  Thus claim 14 is unpatentable over Wood in view of Davenport.
	Regarding Dependent Claim 16, Wood in view of Davenport teaches the invention as claimed and as discussed above for claim 11, and Wood further teaches the transition liner comprises an inner transition liner (radially outer portion of 74 is an “inner transition liner” given that it is positioned radially inward from 38) that includes the first wall (as discussed for claim 1 above), and a liner section extending from the first wall (portion extending from 100 to remainder of 74), wherein the liner section is configured to be exposed directly to both the combustion gases and the compressed air (combustion gases on combustor side, air on side between 96 and 38).
	Regarding Dependent Claim 18, Wood in view of Davenport teaches the invention as claimed and as discussed above for claim 11, and Wood further teaches the combustion liner includes a combustor curl section (36); the combustor comprises a reverse flow combustor (see Fig. 1); and the seal ring extends from the combustor curl section (seal ring discussed for claim 11 above extends from 36).
	Regarding Dependent Claim 19, Wood in view of Davenport teaches the invention as claimed and as discussed above for claim 11, and Wood further teaches the transition liner is configured so that the head is insertable through the open end during assembly (93 is inserted through open end of slot 96 during assembly).
	Regarding Independent Claim 20, Wood teaches a turbomachine (Fig. 1) comprising: 
a compressor (24) configured to generate compressed air; 
a combustion chamber (72) configured to receive the compressed air from the compressor for combustion, the combustion chamber defined by a combustion liner (38) terminating in a seal ring (downstream portion of 38, from downstream portion of 36 to end of 93) that extends from the combustion liner to a terminal end (end of 93), the combustion liner having a first thickness (thickness of portion of 93 outside of slot 96) and the seal ring having a head with a second thickness (thickness of portion 93 inside of slot 96); 
a transition liner (upstream portion of 74) for directing the combustion gases generated in the combustion chamber, the transition liner having an inner wall extending on a first side of the head (wall facing radially inner surface of 93 within slot 96), an outer wall extending on a second side of the head (wall facing radially outer surface of 93 within slot 96), and an end wall extending between the inner and outer walls adjacent the terminal end (wall facing radially extending surface within slot 96), the inner, outer and end walls forming a cavity (96) with an open end (open end of 96), wherein the seal ring extends through the open end and the head nests in the cavity (See Fig. 2), 
wherein the combustion liner and the transition liner are configured to experience an unheated state and a heated state (both states are inherent, whether the states represent a range of temperatures or the states represent single respective temperatures),
wherein in the unheated state, the head is always biased to a cold position toward one of the first and second walls (the head is biased toward the radially inward second wall),
wherein in the heated state, the head is always moved from the cold position toward the other of the first and second walls (thermal expansion is not one-dimensional, it is a three-dimensional process, thus when 93 expands, the surface of 93 will move toward the second surface to some extent; Col. 3, ll. 64-65).
Wood fails to teach the head is enlarged such that the second thickness is greater than the first thickness.
Davenport teaches a combustor of similar design to that of Wood’s (reverse flow combustor, see Fig. 2), with a liner (24) and transition liner (portion of shroud at first stage nozzle at the exit of the combustor, not specifically labeled), wherein a seal ring extends from the liner into a cavity formed by three walls of the transition liner (see Fig. 1: Annotated Fig. 2 from Davenport above), wherein the seal ring has an enlarged head such that the second thickness is greater than the first thickness (see annotated 1st thickness and annotated 2nd thickness).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood’s turbomachine such that the head is enlarged such that the second thickness is greater than the first thickness, as taught by Davenport, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Wood’s seal ring head with uniform thickness vs the claimed seal ring head which is enlarged with a second thickness greater than a first thickness), b) the substituted components and their functions were known in the art (Wood’s seal ring head and the claimed seal ring head, taught by Davenport, were both known as being useful for forming a seal at a combustor/nozzle interface), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Wood’s seal ring head or Davenport’s seal ring head could have been used to predictably provide a seal at the combustor/nozzle interface).  See MPEP 2143 I(B).  It is noted that while the shape of Wood’s seal ring head is changed above, the overall structure of the interface of Wood’s seal assembly is preserved, including the position bias shown in Wood’s figures.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, as applied to claim 1 above, and further in view of Mitchell 20160273374.
Regarding Dependent Claim 3, Wood teaches the invention as claimed and as discussed above for claim 1, but Wood fails to teach a seal is disposed in the cavity and is compressed between the head and the third wall.
Mitchell teaches a seal assembly (Fig. 3) for use between a combustor and a first stage nozzle of a turbine (para. [0001]), which is similar to the location and purpose of the seal assembly taught by Wood.  Mitchell’s seal assembly includes a projecting part (82) which extends into a slot (20), similarly to Wood’s seal 93 extending into slot 96, wherein a compressible seal is located between the terminal end of the projecting part and the end wall of the slot (seal 162 between 80 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood’s turbomachine such that a seal is disposed in the cavity and is compressed between the head and the third wall, as taught by Mitchell, in order to restrict/block flow in a leakage path (Mitchell; para. [0034]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, as applied to claim 7 above, and further in view of Sterman 3965066.
Regarding Dependent Claim 8, Wood teaches the invention as claimed and as discussed above for claim 7, but Wood fails to teach an opening extends through the first wall and registers with the pressurized air plenum.
Sterman teaches a combustor/turbine interface (Fig. 2), similar in principle to that taught by Wood, wherein a projecting part (52) extends into a slot (57), the slot having an opening that extends through a first, radially outer wall (opening 84 in wall 58) and registers with a pressurized air plenum (20, see Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood’s turbomachine to include an opening that extends through the first wall and registers with the pressurized air plenum, as taught by Sterman, in order to provide a cooling airflow (Sterman; Col. 5, ll. 5-24).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Davenport, as applied to claim 11 above, and further in view of Mitchell.
Regarding Dependent Claim 13, Wood in view of Davenport teaches the invention as claimed and as discussed above for claim 11, but Wood in view of Davenport fails to teach a compressible seal is disposed in the cavity and is compressed between the head and the third wall.
Mitchell teaches a seal assembly (Fig. 3) for use between a combustor and a first stage nozzle of a turbine (para. [0001]), which is similar to the location and purpose of the seal assembly taught by Wood.  Mitchell’s seal assembly includes a projecting part (82) which extends into a slot (20), similarly to Wood’s seal 93 extending into slot 96, wherein a compressible seal is located between the terminal end of the projecting part and the end wall of the slot (seal 162 between 80 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood in view of Davenport’s turbomachine such that a compressible seal is disposed in the cavity and is compressed between the head and the third wall, as taught by Mitchell, in order to restrict/block flow in a leakage path (Mitchell; para. [0034]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Davenport, as applied to claim 11 above, and further in view of Sterman.
Regarding Dependent Claim 17, Wood in view of Davenport teaches the invention as claimed and as discussed above for claim 11, and Wood further teaches a pressurized air plenum (25) is defined adjacent the seal assembly and receives the compressed air (from 24); 
Wood in view of Davenport fails to teach an opening extends through the first wall and registers with the pressurized air plenum.
Sterman teaches a combustor/turbine interface (Fig. 2), similar in principle to that taught by Wood, wherein a projecting part (52) extends into a slot (57), the slot having an opening that extends through a first, radially outer wall (opening 84 in wall 58) and registers with a pressurized air plenum (20, see Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood in view of Davenport’s turbomachine to include an opening that extends through the first wall and registers with the pressurized air plenum, as taught by Sterman, in order to provide a cooling airflow (Sterman; Col. 5, ll. 5-24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-11, 13-14, & 16- 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/142,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of each and every claim in the instant application is recited in the corresponding claims of the reference application either explicitly or inherently.  While the newly-recited limitations in the independent claims are not expressly recited in the reference application, heated and unheated states will be inherent to the operation of the apparatus of the reference application and the biasing and movement recited in the instant application is the same as the head opening and closing gaps in, for example, claim 2 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Comments
While no prior art is applied against claims 5 & 15, the claims are not in condition for allowance due to the rejections under 35 U.S.C. 112(a) and 112(b).
Applicant’s attention is directed to Harrogate 5407319, which teaches a head (Fig. 4, 94A) in a slot (107), the head moving radially outward and inward based on thermal loading (Col. 7, ll. 19-22).

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
Applicant’s argument (p. 8 of Remarks) concerning Wood’s teaching of radial expansion of the dome and axial expansion of the lip 93 is unpersuasive.  Applicant’s argument assumes that thermal expansion is a one-dimensional process, but this is not correct.  Wood may expressly teach radial expansion of the dome and axial expansion of the lip, but this does not overrule a material’s three-dimensional response to heat.  See https://physics.info/expansion/summary.shtml under the bullet point for “Solids….”  Wood’s lip 83 inherently expands volumetrically in response to thermal loads and thus meets the claim as discussed in the claim rejections above.
Applicant’s argument (pp. 8-9 of Remarks) that Davenport’s enlarged head is not labeled with a reference number and is on a separate piece from liner 24 and thus modifying Wood to include the enlarged head taught by Davenport is more than a simple substitution is unpersuasive.  The enlarged head is clearly shown in Davenport, which Applicant does not dispute.  The enlarged head is also clearly shown in the same location as Wood’s (and Applicant’s) heads and is clearly a sealing element in the same vein as Wood’s (and Applicant’s).  The fact that Davenport’s enlarged head is unlabeled doesn’t mean it isn’t taught by the art nor does it implicitly or explicitly disparage any combination with other art.  The fact that the head of the sealing element of Davenport is on a separate piece (structurally affixed to the combustion liner) is immaterial to whether it would have been obvious to substitute one head for another in a seal assembly between a combustor and a first stage vane of a turbine.
Applicant’s argument (p. 9 of Remarks) that Mitchell’s seal is between a combustor and first row vanes, not a transition liner is unpersuasive because Mitchell’s seal is located similarly to both Wood’s (and Applicant’s) seal and for similar purposes.  Mitchell is not relied upon for the “transition liner,” Wood is.  Mitchell’s seal is an additional element within a seal assembly that is otherwise structurally similar to Wood’s (and Applicant’s) seal assembly (i.e. a seal relying on a tongue-in-groove configuration).
Applicant’s argument (p. 9 of Remarks) that “Mitchell” (believed to be in error for Sterman) does not disclose radial movement or biasing is unpersuasive because Sterman is not relied on for that teaching, Wood is.
Applicant’s argument (p. 10 of Remarks) concerning the double patenting rejection is unpersuasive (see the double patenting rejection above).  Applicant’s amendments did obviate the double patenting rejection for several dependent claims, however.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741